           Case 1:21-cv-00120-RP-SH Document 4 Filed 02/09/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
 JEREMY MICHAEL LETOURNEAU,                       §
          Plaintiff                               §
                                                  §
 v.                                               §
                                                  §       CASE NO. 1:21-CV-00120-RP-SH
 COMMISSIONER OF THE SOCIAL                       §
 SECURITY ADMINISTRATION,                         §
           Defendant
                                             ORDER

      Before the Court are Plaintiff’s Complaint (Dkt. 1) and Motion to Proceed In Forma Pauperis

(Dkt. 2), both filed February 4, 2021. The District Court referred this case to the undersigned

Magistrate Judge for disposition and Report and Recommendation, pursuant to 28 U.S.C. § 636(b),

Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas and the Standing Order Regarding Court

Docket Management of Cases Seeking Judicial Review of Social Security Decisions for the Austin

Division.

      Plaintiff Jeremy Michael Letourneau seeks leave to file his Complaint without having to pay

the filing fee. After reviewing his Application and financial affidavit in support, the Court finds

that Plaintiff is indigent. Accordingly, the Court HEREBY GRANTS Plaintiff in forma pauperis

status and ORDERS that his Complaint be filed without pre-payment of fees or costs or giving

security therefor, pursuant to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject to a

later determination that the action should be dismissed if the allegation of poverty is untrue or the

action is found frivolous or malicious pursuant to 28 U.S.C. § 1915(e)(2). Plaintiff is advised that

although he has been granted leave to proceed in forma pauperis, the Court may, in its discretion,




                                                 1
         Case 1:21-cv-00120-RP-SH Document 4 Filed 02/09/21 Page 2 of 2




impose costs of court at the conclusion of this lawsuit, as in other cases. Moore v. McDonald, 30

F.3d 616, 621 (5th Cir. 1994).

   Because Plaintiff has been granted leave to proceed in forma pauperis, the Court is required

by standing order to review the Complaint under § 1915(e)(2). A district court may summarily

dismiss a complaint filed in forma pauperis if it concludes that the action is (1) frivolous or

malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

   After reviewing Plaintiff’s Complaint, the Court has determined that this case should not be

dismissed as frivolous at this time. Based on the foregoing, the undersigned GRANTS Plaintiff’s

Motion to Proceed In Forma Pauperis (Dkt. 2). The Court FURTHER ORDERS the CLERK to

issue summons in this case and ORDERS the United States Marshals Service to attempt service

in this case without pre-payment of a service fee.

   SIGNED on February 9, 2021.



                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
